UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                                No. 00-4182
JANE ARLENE WHITE,
             Defendant-Appellant.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                W. Earl Britt, Senior District Judge.
                            (CR-99-226)

                       Submitted: October 26, 2000

                        Decided: January 24, 2001

  Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

Louis C. Allen, III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Robert M. Hamilton,
Assistant United States Attorney, L. Patrick Auld, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.
2                       UNITED STATES v. WHITE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Jane Arlene White appeals her convictions and sentence for twelve
counts of mail fraud in violation of 18 U.S.C. § 1341 (1994). Finding
no reversible error, we affirm.

   First, White claims that the evidence was insufficient to support her
convictions. A reviewing court must uphold a jury’s verdict if the evi-
dence, when viewed in the light most favorable to the government, is
sufficient for a rational trier of fact to have found the essential ele-
ments of the crime beyond a reasonable doubt. See Glasser v. United
States, 315 U.S. 60, 80 (1942). We have reviewed the record and are
satisfied that substantial evidence supports each of White’s convic-
tions for mail fraud.

   Second, White claims that the district court erred in calculating loss
pursuant to U.S. Sentencing Guidelines Manual § 2F1.1(b)(1) (1998)
("USSG") and in denying an offense level reduction pursuant to
USSG § 2X1.1. The application notes to the guidelines clearly state
that "if an intended loss that the defendant was attempting to inflict
can be determined, this figure will be used if it is greater than the
actual loss." USSG § 2F1.1, comment. (n.8). The record establishes
that White sent her credit card solicitation to at least 2000 individuals
and was clearly receptive to receiving twenty-five dollars from each
of them. We therefore uphold the district court’s intended loss calcu-
lation of $50,000. Further, White completed all steps necessary to
defraud these individuals and is not entitled to a reduction pursuant
to USSG § 2X1.1. See USSG § 2X1.1(b)(1).

   Finally, White claims that the district court engaged in impermissi-
ble double counting by imposing cumulative adjustments under
USSG §§ 2F1.1(b)(2) and 2F1.1(b)(3) for more than minimal plan-
ning and mass-marketing. The record reveals, however, that White’s
                      UNITED STATES v. WHITE                      3
scheme involved significant planning apart from her use of mass-
marketing techniques. We therefore find that these adjustments had
two independent bases and thus no double counting occurred.

  Accordingly, we affirm White’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED